DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on October 5, 2019.
Claims 1-31 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-23 of Patent Application No. 10,277,711 contain(s) every element of claims 1-31 of the instant application and thus anticipate the claim(s) of the instant application.
Claims 1-26 of Patent Application No. 10,469,615 contain(s) every element of claims 1-31 of the instant application and thus anticipate the claim(s) of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yehuda Binder (US Publication 2012/0166582) hereafter Binder, in view of Timo Hotti (US Publication 7,890,547) hereafter Hotti..
As per claim 1, Binder discloses a method for anonymously fetching a first content by a first device from a second server over the Internet via a first server, the first content identified in the Internet by a first URL and the first device is identified in the Internet by a first Internet Protocol (IP) address, and for anonymously fetching a second content by the first device from a third server over the Internet via the first server, the second content identified in the Internet by a second URL, and for use with a group of client devices that are each identified in the Internet using a respective IP address, the method by the first server comprising: receiving a message over the Internet from each of the client devices in the group, as part of a communication initiated by each of the client devices in the group (paragraphs 0065, 0218, 0209: devices are 
Binder fail to disclose receiving the first URL over the Internet from the first device; selecting a first client device from the group in response to the receiving of the first URL; receiving the second URL over the Internet from the first device; sending the second URL over the Internet to the first client device.
However, in the same field of endeavor, Hotti discloses the claimed limitation of receiving the first URL over the Internet from the first device; selecting a first client device from the group in response to the receiving of the first URL; sending the first URL over the Internet to the first client device (col. 5 lines 10-16, lines 30-35: device based URLs); receiving the first content over the Internet via the first client device from the second server; sending the first content over the Internet to the first device; receiving the second URL over the Internet from the first device; sending the second URL over the Internet to the first client device (col. 3 lines 19-24, col. 5 lines 10-16: set of URLs and device IDs).

As per claim 2, Binder discloses the method wherein the third server is distinct from the second server (paragraphs 0059, 068: multiple servers).  
As per claim 3, Binder discloses the method wherein the third server and the second server are the same server (paragraphs 0059, 068: multiple servers).  
As per claim 4, Binder discloses the method wherein the first content is distinct from the second content (Fig, 3a, paragraphs 0185).  
As per claim 5, Binder discloses the method wherein the first content and the second content are the same content (Fig, 3a, paragraphs 0185).  
As per claim 6, Binder discloses the method wherein each of the first content and the second content is public content that is available from a respective web server for any requesting client device over the Internet (paragraphs 0059, 0067).  
As per claim 7, Binder discloses the method wherein the first device consists of, or comprises, a host device having a processor and a computer-readable medium storing a software that is executed by the processor (paragraphs 0059, 0067, 0198).  
As per claim 8, Binder discloses the method further comprising sending at least part of the stored IP addresses to the first device (paragraphs 0059, 0210).  
As per claim 9, Binder discloses the method further comprising sending the IP addresses of the selected first client device to the first device (paragraphs 0059, 0210).  
As per claim 10, Binder discloses the method wherein the selecting of the first client device comprises randomly selecting out of the devices in the group (paragraphs 0059, 0198, 0210: randomly selecting one of a plurality of devices).
As per claim 11, Binder discloses the method, wherein the selecting of the first client device comprises selecting based on attributes or characteristics of the devices in the group (paragraphs 0059, 0198: randomly selecting one of a plurality of devices based of other criteria).  
As per claim 12, Binder discloses the method wherein the selecting of the first client device comprises selecting based on a physical geographical location of the client devices in the group (paragraphs 0059, 0198: selecting devices based on geographical locations).  
As per claim 13, Binder discloses the method wherein the physical geographical location associated with each of the client devices in the group is based on, uses, or responsive to, the actual physical geographical location of the respective client device of the group (paragraphs 0059, 0181, 0198).  
As per claim 14, Binder discloses the method, further comprising receiving, by the first server, the physical geographical location from each of the client devices of the group (paragraphs 0059, 0181, 0198).  
As per claim 15, Binder discloses the method wherein the physical geographical location includes at least one out of a continent, a country, a state or province, a city, a street, a ZIP code, or longitude and latitude (paragraphs 0059, 0181).  
As per claim 16, Binder discloses the method wherein the physical geographical location of each device of the group is estimated based on a geolocation (paragraphs 0059, 0181, 0198).  
As per claim 17, Binder discloses the method wherein the geolocation is based on W3C Geolocation API (paragraphs 0059, 0181, 0198).  
As per claim 18, Binder discloses the method wherein the selecting of the first client device comprises selecting based on the value of the IP addresses of the devices in the group (paragraphs 0059, 0065-66).  
As per claim 19, Binder discloses the method wherein the selecting of the first client device comprises selecting based on past activities of the devices in the group (paragraphs 0059, 0067, 0181).  
As per claim 20, Binder discloses the method wherein the selecting of the first client device comprises selecting based on timing of an event (paragraphs 0059, 066, 0219).  
As per claim 21, Binder discloses the method wherein the selecting of the first client device comprises selecting based on timing of the last communication with the devices in the group (paragraphs 0059, 066, 0219).
As per claim 22, Binder discloses the method wherein the first server is further storing, operating, or using, a server operating system (paragraphs 0059, 066, 0250-251).
As per claim 23, Binder discloses the method wherein the server operating system consists or, comprises of, or based on, one out of Microsoft Windows Server®, Linux, or UNIX  (paragraphs 0251).
As per claim 25, Binder discloses the method wherein the first content includes, consists of, or comprises, a part or whole of files, text, numbers, audio, voice, multimedia, video, images, music, or computer program (paragraphs 0020, 0059).  
As per claim 26, Binder discloses the method wherein the first content includes, consists of, or comprises, a part or whole of a web- site page (paragraph 0012).  
As per claim 27, Binder discloses the method wherein the first URL is distinct from the second URL (Binder: paragraphs 0059, 0176-177; and Hotti: col. 3 lines 19-24, col. 5 lines 10-16).  
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 27
As per claim 28, Binder discloses the method wherein the first URL and the second URL are the same URL (Binder: paragraphs 0059, 0176-177; and Hotti: col. 3 lines 19-24, col. 5 lines 10-16).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 28.  
As per claim 29, Binder discloses the method, further configured for anonymously fetching a third content by the first device from a fourth server over the Internet via the first server, the third - 233 -content identified in the Internet by a third URL, the method further comprising: receiving the third URL over the Internet from the first device; selecting a second client device from the group in response to the receiving of the third URL; sending the third URL over the Internet to the selected second client device; receiving the third content over the Internet via the second client device from the fourth server; and sending the third content over the Internet to the first device.  
As per claim 30, Binder discloses the method wherein the first client device is distinct from the second client device.  
As per claim 31, Binder discloses the method wherein the first client device and the second client device are the same client device.

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yehuda Binder (US Publication2012/0166582) hereafter Binder, in view of Timo Hotti (US Publication 7,890,547) hereafter Hotti, in further view of Talwar et al. (US publication No. 2013/0157699) hereafter Talwar.
As per claim 24, Binder and Hotti fail to disclose the method wherein the server operating system consists or, comprises of, or based on, one out of Microsoft Windows Server@ 2003 R2, 2008, 2008 R2, 2012, or 2012 R2 variant, LinuxTM or GNU/Linux based Debian GNU/Linux, Debian GNU/kFreeBSD, Debian GNU/Hurd, FedoraTM, GentooTM, LinspireTM, Mandriva, Red Hat@ Linux, SuSE, and Ubuntu®, UNIX@ variant SolarisTM, AIX@, MacTM OS X, FreeBSD®, OpenBSD, and NetBSD®.  
However, in the same field of endeavor, Talwar discloses the claimed limitation of wherein the server operating system consists or, comprises of, or based on, one out of Microsoft Windows Server@ 2003 R2, 2008, 2008 R2, 2012, or 2012 R2 variant, LinuxTM or GNU/Linux based Debian GNU/Linux, Debian GNU/kFreeBSD, Debian GNU/Hurd, FedoraTM, GentooTM, LinspireTM, Mandriva, Red Hat@ Linux, SuSE, and Ubuntu®, UNIX@ variant SolarisTM, AIX@, MacTM OS X, FreeBSD®, OpenBSD, and NetBSD® (paragraph 0041).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 24.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455